 
 
I 
111th CONGRESS
1st Session
H. R. 3597 
IN THE HOUSE OF REPRESENTATIVES 
 
September 17, 2009 
Mr. DeFazio (for himself, Mr. Hinchey, Mr. Oberstar, Mr. Weiner, Ms. Schakowsky, and Mr. Sablan) introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committees on Veterans’ Affairs and Transportation and Infrastructure, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To extend certain economic recovery payments, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Emergency Senior Citizens Relief Act of 2009. 
2.Extension of certain economic recovery paymentsSection 2201 of title II of division B of the American Recovery and Reinvestment Act of 2009 is amended— 
(1)by inserting in each of calendar years 2009 and 2010 after the Secretary of the Treasury shall disburse in subsection (a)(1)(A), 
(2)by inserting (for purposes of payments made for calendar year 2009), or the 3-month period ending with the month which ends prior to the month that includes the date of the enactment of the Emergency Senior Citizens Relief Act of 2009 (for purposes of payments made for calendar year 2010) after the month that includes the date of the enactment of this Act in subsection (a)(1)(A), 
(3)by inserting (for purposes of payments made under this paragraph for calendar year 2009), or the 3-month period ending with the month which ends prior to the month that includes the date of the enactment of the Emergency Senior Citizens Relief Act of 2009 (for purposes of payments made under this paragraph for calendar year 2010) after the month that includes the date of the enactment of this Act in subsection (a)(1)(B)(iii), 
(4)by inserting An individual who is entitled to, or eligible for, a benefit or cash payment described in paragraph (1) in both of the 3-month periods described in paragraph (1)(A) shall be paid a payment under this section in each of calendar years 2009 and 2010. at the end of paragraph (3) of subsection (a), 
(5)by inserting in 1 year after No double payments in the heading of paragraph (3) of subsection (a), 
(6)by inserting applicable before 3-month period in subsection (a)(4)(A), 
(7)by inserting applicable before 3 month period in subsection (a)(4)(B), 
(8)by inserting for purposes of payments made for calendar year 2009, or after December 31, 2011, for purposes of payments made for calendar year 2010, after December 31, 2010, in subsection (a)(5)(B), and 
(9)by striking 2011 in subsection (e) and inserting 2012. 
3.Temporary application of Old-Age, Survivors, and Disability Insurance tax to certain earnings in excess of $250,000In the case of an individual who receives wages (within the meaning of section 3121(a) of the Internal Revenue Code of 1986, without regard to paragraph (1) thereof) in calendar year 2010, receives self-employment income (within the meaning of section 1402(b) of such Code, without regard to paragraph (1) thereof) for the taxable year beginning with or during such calendar year, or receives both, totaling in excess of $250,000, for purposes of sections 3121(a)(1) and 1402(b)(1) of the Internal Revenue Code of 1986, the amount of the contribution and benefit base as determined under section 230 of the Social Security Act shall be increased for such year by the amount of such excess. For purposes of the preceding sentence, the amount of the excess over $250,000 which is taken into account under this section shall not exceed $109,000. In no event shall any individual's primary insurance amount be determined under title II of the Social Security Act by taking into account the portion of the wages or self-employment income by which the contribution and benefit base is increased under this section. 
 
